451 F.2d 352
72-1 USTC  P 9128
UNITED STATES of America, Plaintiff-Appellee,v.Howard Lee BAKER, Defendant-Appellant.
No. 21034.
United States Court of Appeals,Sixth Circuit.
Nov. 26, 1971.

John L. Tyler, Detroit, Mich., for appellant.
Richard B. Buhrman, Department of Justice, Washington, D. C., Johnnie M. Walters, Asst. Atty. Gen., Crombi J. D. Garrett, John P. Burke, Attys., Department of Justice, Washington, D. C., on the brief, for appellee.
Before PHILLIPS, Chief Judge, and WEICK and CELEBREZZE, Circuit Judges.
PER CURIAM.


1
In his appeal from a conviction by a jury for income tax evasion, appellant complains about a re-examination of his books and records by agents of Internal Revenue Service without complying with the provisions of 26 U.S.C. Sec. 7605(b).  The trouble with this contention is that taxpayer never objected to the re-examination, but voluntarily furnished the books and records to the agents.  He therefore waived compliance with the statute.  Lessmann v. Commissioner of Internal Revenue, 327 F.2d 990, 996 (8th Cir. 1964); United States v. O'Connor, 237 F.2d 466, 476 (2d Cir. 1956); United States v. Young, 215 F. Supp. 202 (E.D.Mich.1963).


2
There was no duty on the part of the Internal Revenue agents to advise taxpayer of his constitutional rights.  United States v. Stribling, 437 F.2d 765 (6th Cir. 1971), and cases cited therein.


3
Nor do we find any error in the admission of testimony of taxpayer's attorney in fact, who was also an attorney at law.  The attorney testified concerning leads furnished to the Government which it was bound to investigate in connection with its net worth computation.  No confidential matters were disclosed to the agents.


4
We find no error in an unresponsive answer of a witness to a question propounded by the Prosecutor.  The Court did not unduly restrict cross-examination of the witness Washington.


5
Affirmed.